UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04429 Dreyfus U.S. Treasury Long Term Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 06/30/16 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus U.S. Treasury Long Term Fund SEMIANNUAL REPORT June 30, 2016 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND A Letter from the President 2 Discussion of Fund Performance 3 Understanding Your Fund’s Expenses 5 Comparing Your Fund’s Expenses With Those of Other Funds 5 Statement of Investments 6 Statement of Financial Futures 8 Statement of Assets and Liabilities 9 Statement of Operations 10 Statement of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Information About the Renewal of the Fund’s Management Agreement 21 FOR MORE INFORMATION Back Cover Dreyfus U.S. Treasury Long Term Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus U.S. Treasury Long Term Fund, covering the six-month period from January 1, 2016 through June 30, 2016. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Financial markets experienced heightened turbulence over the first half of 2016 when global economic challenges fueled dramatic swings in market sentiment. At the start of the year, investors reacted cautiously to an economic slowdown in China, sluggish growth in Europe, plummeting commodity prices, and rising short-term interest rates in the United States. These worries sparked sharp declines in U.S. and global equity markets, while high-quality bonds gained value as investors flocked to traditional safe havens. Investor sentiment subsequently rebounded when U.S. monetary policymakers refrained from additional rate hikes, major central banks eased their monetary policies further, and commodity prices improved. Stocks rallied strongly during the spring, recouping earlier losses, and bonds continued to benefit from robust investor demand. Still, by June, uncertainty continued to dominate the capital markets amid worries about Great Britain’s exit from the European Union and disappointing job growth in the United States. We remain encouraged by the resilience of the stock and bond markets, but we expect volatility to persist until global economic uncertainty abates. In addition, wide differences in underlying fundamental and technical influences across various asset classes, economic sectors, and regional markets suggest that selectivity may be an important determinant of investment success over the second half of 2016. As always, we encourage you to discuss the implications of our observations with your financial advisor. Thank you for your continued confidence and support. Sincerely, J. Charles Cardona President The Dreyfus Corporation July 15, 2016 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2016 through June 30, 2016, as provided by Robert Bayston and Nate Pearson, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2016, Dreyfus U.S. Treasury Long Term Fund achieved a total return of 14.32%. 1 In comparison, the fund’s benchmark, the BofA Merrill Lynch Governments, U.S. Treasury Long-Term Index, achieved a total return of 14.79% for the same period. 2 U.S. Treasury securities benefited over the first half of 2016 from falling long-term interest rates in the midst of global economic headwinds. The fund modestly lagged its benchmark, mainly due to its exposure to Treasury Inflation-Protected Securities (TIPS). The Fund’s Investment Approach The fund seeks to maximize total return, consisting of capital appreciation and current income. To pursue its goal, the fund invests at least 80% of its net assets, plus any borrowings for investment purposes, in U.S. Treasury securities. The fund invests in U.S. Treasury bills, notes, bonds, and other securities that are issued or guaranteed by the U.S. government or its agencies or instrumentalities. Since U.S. Treasury bills, notes, and bonds are backed by the full faith and credit of the U.S. government, they are generally considered among the highest-quality investments available. By investing in these obligations, the fund seeks to maintain a higher credit profile. Of course, the market value of the fund’s securities and the value of fund shares are not insured or guaranteed by the U.S. government. The fund generally maintains a dollar-weighted average maturity of 10 years or more, which can result in significant risk of principal decline if interest rates rise sharply. High-Quality Bonds Outperformed Riskier Assets The U.S. bond market proved volatile early in the reporting period amid concerns that the interest-rate hike by the Federal Reserve Board (the “Fed”) in December 2015 might be the first in a series of rate increases during 2016. Concerns about global economic conditions also sparked heightened market turbulence when an economic slowdown in China and plummeting commodity prices triggered a flight to traditional safe havens. Demand intensified for U.S. Treasury securities, sending their prices higher and yields lower. In contrast, corporate-backed bonds generally lost value. In mid-February, comments from the Fed suggested that U.S. policymakers would delay additional interest rate hikes due to global economic challenges. In addition, commodity prices began to rebound, and the People’s Bank of China and the European Central Bank announced new stimulus measures. Investors regained a degree of confidence, and riskier corporate bonds began to recover from previous weakness, enabling those bonds to recoup previous losses. Meanwhile, demand for high-quality U.S. government securities remained robust from global investors seeking more competitive yields than were available from sovereign bonds in overseas markets. Near the end of the reporting period, concerns surrounding a referendum in the United Kingdom regarding its membership in the European Union (EU) produced renewed volatility. In response to the vote in late June to leave the EU, a surge in demand by investors for traditional safe havens drove prices of U.S. Treasury securities higher and their yields toward historical lows. The 3 DISCUSSION OF FUND PERFORMANCE (continued) positive effects of these developments were especially pronounced among long-term U.S. Treasuries, which substantially outperformed intermediate- and short-term Treasuries. TIPS Exposure Dampened Fund’s Relative Results Although the fund participated significantly in the bond market’s rally, its performance compared to its benchmark was hampered to a modest degree by the fund’s exposure to TIPS with maturities in the 10- to 30-year range. These inflation-adjusted securities lagged their nominal counterparts when inflationary pressures remained muted amid sluggish economic growth. On the other hand, the fund’s performance compared to its benchmark benefited from its holdings of U.S. government agency STRIPS, which are types of zero-coupon securities that tend to be more sensitive to changing interest rates. Although we generally maintained the fund’s average duration in a market-neutral position, we briefly adopted a shorter duration posture in March, which helped to dampen market volatility at the time. We also employed futures contracts during the reporting period to implement the fund’s interest-rate strategies. Positive Supply-and-Demand Influences Expected Despite the recent market rally, we remain optimistic regarding the prospects for long-term U.S. Treasury securities over the foreseeable future. As of the reporting period’s end, we expect a moderately positive U.S. economic growth rate to continue. While inflation may accelerate from current levels, we believe any increase is likely to be relatively modest. Meanwhile, we expect robust overseas demand for U.S. Treasuries to persist, especially if the U.S. dollar gains value against other major currencies. Demand for U.S. Treasuries may also increase from institutional investors, such as pension funds, that do not traditionally participate in the market. In this environment, we have maintained the fund’s market-neutral duration posture, but we are prepared to adjust it as circumstances warrant. We also have retained its holdings of TIPS, which we believe are attractively valued compared to historical norms. July 15, 2016 The fund is subject mainly to interest-rate risks. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. A small investment in derivatives could have a potentially large impact on the fund’s performance. The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price, yield, and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. The performance figure provided reflects the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated, or modified at any time. Had these expenses not been absorbed, the fund’s performance would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The BofA Merrill Lynch Governments, U.S. Treasury Long-Term Index is an unmanaged performance benchmark for Treasury securities with maturities of 10 years and over; issues in the index must have par amounts outstanding greater than or equal to $1 billion. Investors cannot invest directly in any index. 4 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus U.S. Treasury Long Term Fund from January 1, 2016 to June 30, 2016. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2016 Expenses paid per $1,000 † $ 3.46 Ending value (after expenses) $1,143.20 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2016 Expenses paid per $1,000 † $ 3.27 Ending value (after expenses) $1,021.63 † Expenses are equal to the fund’s annualized expense ratio of .65%, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 5 STATEMENT OF INVESTMENTS June 30, 2016 (Unaudited) Bonds and Notes - 99.1% Coupon Rate (%) Maturity Date Principal Amount ($) Value ($) U.S. Government Agencies - 2.3% Federal Home Loan Mortgage Corp., Notes 0.00 3/15/31 3,300,000 a,b U.S. Government Securities - 96.8% U.S. Treasury Bonds 5.25 11/15/28 2,395,000 3,372,787 U.S. Treasury Bonds 5.25 2/15/29 960,000 1,358,194 U.S. Treasury Bonds 5.38 2/15/31 860,000 c 1,276,143 U.S. Treasury Bonds 5.00 5/15/37 2,900,000 4,459,034 U.S. Treasury Bonds 3.50 2/15/39 5,050,000 6,377,498 U.S. Treasury Bonds 4.38 11/15/39 4,145,000 c 5,896,179 U.S. Treasury Bonds 4.63 2/15/40 3,920,000 5,766,763 U.S. Treasury Bonds 4.38 5/15/40 4,140,000 5,896,184 U.S. Treasury Bonds 4.75 2/15/41 3,950,000 c 5,932,868 U.S. Treasury Bonds 3.13 11/15/41 5,825,000 6,886,810 U.S. Treasury Bonds 3.13 2/15/42 5,415,000 6,405,988 U.S. Treasury Bonds 2.75 11/15/42 5,915,000 6,514,012 U.S. Treasury Bonds 2.88 5/15/43 5,470,000 6,156,529 U.S. Treasury Bonds 3.00 11/15/44 5,220,000 6,007,995 U.S. Treasury Bonds 3.00 11/15/45 5,165,000 5,944,187 U.S. Treasury Bonds 2.50 2/15/46 8,855,000 c 9,229,266 U.S. Treasury Bonds 2.50 5/15/46 2,025,000 2,112,644 U.S. Treasury Inflation Protected Securities, Notes 0.38 7/15/23 2,724,099 d 2,820,543 U.S. Treasury Inflation Protected Securities, Notes 0.63 1/15/26 1,998,465 d 2,106,468 U.S. Treasury Notes 1.63 5/15/26 635,000 643,161 Total Bonds and Notes (cost $87,129,911) Short-Term Investments - .3% U.S. Treasury Bills 0.23 9/15/16 35,000 e 34,986 U.S. Treasury Bills 0.57 4/27/17 300,000 299,016 Total Short-Term Investments (cost $333,473) 6 Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,143,987) 1,143,987 f Total Investments (cost $88,607,371) 100.6% Liabilities, Less Cash and Receivables (0.6%) Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b The Federal Housing Finance Agency (“FHFA”) placed the Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Security, or portion thereof, on loan. At June 30, 2016, the value of the fund’s securities on loan was $19,953,799 and the value of the collateral held by the fund was $20,734,084, consisting of U.S. Government & Agency securities. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Held by or on behalf of a counterparty for open financial futures contracts. f Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) U.S. Treasury Bonds 91.2 U.S. Treasury Notes 5.6 U.S. Government & Agencies 2.3 Short-Term/Money Market Investments 1.5 † Based on net assets. See notes to financial statements. 7 STATEMENT OF FINANCIAL FUTURES June 30, 2016 (Unaudited) Contracts Market Value Covered by Contracts ($) Expiration Unrealized Appreciation (Depreciation) at 06/30/2016 ($) Financial Futures Long U.S. Treasury Ultra Long Bond 7 1,304,625 September 2016 24,857 Financial Futures Short U.S. Treasury 5 Year Notes 46 (5,619,547) September 2016 (15,882) Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES June 30, 2016 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $19,953,799)—Note 1(b): Unaffiliated issuers 87,463,384 97,757,310 Affiliated issuers 1,143,987 1,143,987 Cash 9,023 Dividends, interest and securities lending income receivable 593,275 Receivable for shares of Beneficial Interest subscribed 15,680 Prepaid expenses 19,456 99,538,731 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 35,195 Payable for investment securities purchased 885,299 Payable for shares of Beneficial Interest redeemed 285,220 Payable for futures variation margin—Note 4 9,938 Accrued expenses 56,259 1,271,911 Net Assets ($) 98,266,820 Composition of Net Assets ($): Paid-in capital 87,521,545 Accumulated distributions in excess of investment income—net (32,219) Accumulated net realized gain (loss) on investments 474,593 Accumulated net unrealized appreciation (depreciation) on investments (including $8,975 net unrealized appreciation on financial futures) 10,302,901 Net Assets ($) 98,266,820 Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 4,535,181 Net Asset Value Per Share ($) See notes to financial statements. 9 STATEMENT OF OPERATIONS Six Months Ended June 30, 2016 (Unaudited) Investment Income ($): Income: Interest 1,041,014 Dividends from affiliated issuers 1,476 Income from securities lending—Note 1(b) 5,783 Total Income 1,048,273 Expenses: Management fee—Note 3(a) 121,133 Shareholder servicing costs—Note 3(b) 56,549 Professional fees 52,802 Registration fees 14,248 Prospectus and shareholders’ reports 6,507 Trustees’ fees and expenses—Note 3(c) 3,657 Custodian fees—Note 3(b) 3,130 Loan commitment fees—Note 2 581 Miscellaneous 9,052 Total Expenses 267,659 Less—reduction in expenses due to undertaking—Note 3(a) (3,214) Less—reduction in fees due to earnings credits—Note 3(b) (282) Net Expenses 264,163 Investment Income—Net 784,110 Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 1,059,925 Net realized gain (loss) on financial futures (14,181) Net Realized Gain (Loss) 1,045,744 Net unrealized appreciation (depreciation) on investments 8,961,156 Net unrealized appreciation (depreciation) on financial futures 8,975 Net Unrealized Appreciation (Depreciation) 8,970,131 Net Realized and Unrealized Gain (Loss) on Investments 10,015,875 Net Increase in Net Assets Resulting from Operations 10,799,985 See notes to financial statements. 10 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2016 (Unaudited) Year Ended December 31, 2015 Operations ($): Investment income—net 784,110 1,669,995 Net realized gain (loss) on investments 1,045,744 3,410,833 Net unrealized appreciation (depreciation) on investments 8,970,131 (7,782,118) Net Increase (Decrease) in Net Assets Resulting from Operations 10,799,985 Dividends to Shareholders from ($): Investment income—net (939,819) (1,856,255) Net realized gain on investments (22,680) - Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold 38,934,063 55,137,252 Dividends reinvested 831,071 1,559,003 Cost of shares redeemed (18,506,410) (85,825,568) Increase (Decrease) in Net Assets from Beneficial Interest Transactions 21,258,724 Total Increase (Decrease) in Net Assets 31,096,210 Net Assets ($): Beginning of Period 67,170,610 100,857,468 End of Period 98,266,820 67,170,610 Undistributed (distributions in excess of) investment income—net (32,219) 123,490 Capital Share Transactions (Shares): Shares sold 1,904,417 2,770,642 Shares issued for dividends reinvested 40,222 78,458 Shares redeemed (912,008) (4,376,778) Net Increase (Decrease) in Shares Outstanding 1,032,631 See notes to financial statements. 11 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2016 (Unaudited) Year Ended December 31, 2015 2014 2013 2012 2011 Per Share Data ($): Net asset value, beginning of period 19.18 20.05 16.75 20.09 20.30 16.76 Investment Operations: Investment income—net a .20 .42 .46 .48 .46 .55 Net realized and unrealized gain (loss) on investments 2.54 (.81) 3.39 (3.07) .15 4.23 Total from Investment Operations 2.74 (.39) 3.85 (2.59) .61 4.78 Distributions: Dividends from investment income—net (.24) (.48) (.55) (.56) (.57) (.65) Dividends from net realized gain on investments (.01) - - (.19) (.25) (.59) Total Distributions (.25) (.48) (.55) (.75) (.82) (1.24) Net asset value, end of period 21.67 19.18 20.05 16.75 20.09 20.30 Total Return (%) 14.32 b (2.00) 23.27 (13.18) 3.06 29.32 Ratios/ Supplemental Data (%): Ratio of total expenses to average net assets .66 c .66 .68 .72 .89 1.06 Ratio of net expenses to average net assets .65 c .65 .65 .65 .65 .65 Ratio of net investment income to average net assets 1.94 c 2.17 2.50 2.59 2.29 3.06 Portfolio Turnover Rate 51.49 b 129.48 48.86 75.81 90.29 90.58 Net Assets, end of period ($ x 1,000) 98,267 67,171 100,857 53,009 90,862 82,954 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 12 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus U.S. Treasury Long Term Fund (the “fund”) is registered under the Investment Company Act of 1940, as amended (the “Act”), as a diversified open-end management investment company. The fund’s investment objective seeks to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund's shares, which are sold to the public without a sales charge. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown. The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 13 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Registered investment companies that are not traded on an exchange are valued at their net asset value and are generally categorized within Level 1 of the fair value hierarchy. Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), and financial futures are valued each business day by an independent pricing service (the “Service”) approved by the fund’s Board of Trustees (the “Board”) Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. 14 When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2016 in valuing the fund’s investments: Level 1 - Unadjusted Quoted Prices Level 2 – Other Significant Observable
